Duckworth, Chief Justice.
Where, as in. this case, the evidence is con-
flicting, and at most the petitioner’s evidence merely casts a suspicion, *649the inference from which being that the defendant has and is violating his contract not to enter into business as a competitor of the petitioner for a period of five years in the metropolitan area of Atlanta, it can not be said that the court abused its discretion in failing to grant an interlocutory injunction. Deriso v. Castleberry, 202 Ga. 174 (42 S. E. 2d 356); Fitzgerald, v. Head, 202 Ga. 640 (44 S. E. 2d 117); Jones v. Camp, 208 Ga. 164 (65 S. E. 2d 596); Brown v. Bishop, 197 Ga. 569 (30 S. E. 2d 91); Jones v. Lanier Development Co., 188 Ga. 141, 145 (2 S. E. 2d 923). There was evidence from which the court was authorized to find that the defendant was not violating his contract and competing with the petitioner.
Argued July 9, 1956
Decided September 7, 1956
Rehearing denied October 11, 1956.
Joseph S. Crespi, for plaintiff in error.
Luther C. Harries, Jr., Douglas C. Lauderdale, Jr., contra.

Judgment affirmed.


All the Justices concur.